Citation Nr: 1035439	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for muscle spasm and 
weakness, to include on the basis of undiagnosed illness.

2.  Entitlement to service connection for a memory disorder, to 
include on the basis of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to 
February 1982 and from June 1988 to June 1992.

These matters were last before the Board of Veterans' Appeals 
(Board) in August 2008 on appeal from a September 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  A complete procedural 
history is provided in the August 2008 decision.

In August 2008, the Board denied the claims reflected above, as 
well as a claim of entitlement to service connection for an 
immune disorder on the basis of an undiagnosed illness.  The 
Veteran subsequently appealed the Board's denial of service 
connection for memory disorder and service connection for muscle 
spasm and weakness to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Veteran and VA filed a Joint Motion for 
Remand with the Court.  In a September 2009 Order, the Court 
remanded the claim to the Board for compliance with the 
instructions in the Joint Motion for Remand.

The Veteran, accompanied by his authorized representative (at 
that time), appeared at a videoconference hearing in July 2003 
before the below-signed Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.
REMAND

As an initial matter, the Board observes that the last VA 
treatment notes associated with the record are dated July 2006.  
While this case is in remand status, the RO must obtain any 
subsequent records of VA treatment and inquire if the Veteran has 
received any unreported, pertinent non-VA medical treatment. 

As noted above, this case was remanded by the Court in September 
2009.  Through its Order, the Court directed VA to consider the 
applicability of McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) and to provide additional reasons and bases as to its 
denial, to specifically include further analysis under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (pertinent 
to claims based on undiagnosed illness).

Pursuant to McClain, a claim for service connection may be valid 
even when there is no current diagnosis of the claimed disability 
as long as a claimant has submitted evidence of symptoms of the 
disability during the pendency of the appeal.  21 Vet. App. 319.  
As noted in the September 2009 Order, the record reflects that 
the Veteran complained of, and received treatment for, both 
memory loss and muscle spasms subsequent to filing his claim in 
April 1999 and, as such, his claims may (italics added for 
emphasis) be granted despite lack of current diagnoses.

The Board observes that the Veteran was afforded VA examinations 
specifically for the claimed disabilities addressed in this 
remand in May 2000 and February and May 2005.  The report of the 
May 2000 examination reflects that the examiner noted the 
Veteran's statements about his history of muscle spasms, found no 
evidence of focal neurological deficits, but did not discuss the 
claimed memory problems.  The reports of the May and February 
2005 examinations indicate that the examiners noted the Veteran's 
statements about his history of memory problems, examined him for 
a memory disorder, found none, but did not discuss of the claimed 
muscle spasm disorder.  The Court has held, in a decision issued 
after the Board's August 2008 denial, that an adequate medical 
opinion is one that takes into consideration the Veteran's 
medical history.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  
As the Veteran's reported symptoms and past treatment are 
relevant per McClain and as the examination reports do not show 
that the examiners took the Veteran's medical history into 
consideration -either by noting statements about both claimed 
disabilities or reviewing pertinent service treatment records- 
the Board finds those opinions inadequate.  Additional 
examinations are necessary before the claims may be fairly 
adjudicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the Court's instruction to further analyze the 
claims under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 (relevant to undiagnosed illnesses), the Board observes 
another decision rendered by the Court in 2008:  in Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), the Court held that the Board 
must address theories of entitlement explicitly raised by the 
claimant and raised by the evidence of record (italics added for 
emphasis).  The Veteran's medical records reflect that he 
sustained blows to the head while in service and has been 
diagnosed with Lyme Disease; as such, the requested examinations 
must include inquiry into the additional possible causes of the 
claimed disabilities that have been raised by the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  
Additionally, the RO must obtain any records 
of VA treatment occurring after July 2006, 
and associate them with the claims folder.  
If VA is unsuccessful in obtaining any 
identified additional records, the record 
should so indicate and the Veteran must be 
informed of the negative search and provided 
an opportunity to submit copies thereof.

2.  After the above has been completed, the 
RO must schedule the Veteran for a VA 
examination at an appropriate facility and 
with a physician of suitable experience to 
determine the etiology of the claimed 
disabilities - if the RO finds that each 
disability must be examined by physicians of 
different training and experience, two (2) 
examinations must be scheduled.  The 
following considerations will govern the 
examination(s):
		
a.  The claims folder and a copy of 
this remand will be made available to 
the examiner(s) for review in 
conjunction with the examination(s), 
and the examiner(s) must specifically 
acknowledge receipt and review of 
these materials in any report(s) 
generated.  

b.  After conducting any necessary 
clinical studies and appropriate 
interviews with the Veteran, the 
examiner must address whether he has, 
or did have at any time after April 
1999, a memory disorder or muscle 
spasm disorder as the result of his 
service, to include as due to an 
undiagnosed illness (noting his prior 
diagnoses of Gulf War Syndrome), Lyme 
Disease, or head trauma.  The 
examiner(s) must discuss any pertinent 
evidence of record bearing on the 
claimed conditions, to include, but 
not limited to, the following (note 
that evidentiary items xiv-xx are most 
pertinent to the claimed muscle 
disorder):
	
i.	Service treatment records 
showing: an August 1988 blow to 
the right eye resulting in double 
vision; June 1991 evaluation of 
residuals of an April 1991 blow 
to the face; treatment for an 
April 1992 blow to the face 
resulting in left eye swelling; 
the Veteran's April 1992 self-
report of medical history (noting 
two (2) head injuries in 1989, a 
1991 assault resulting in head 
injury, and the 1992 facial 
injury);

ii.	A September 1993 examination 
for Persian Gulf War Syndrome;

iii.	November 1994 tests results 
reflecting that the Veteran had 
Lyme Disease;

iv.	A December 1994 MRI of the 
head showing no evidence of 
hemorrhage, mass lesion, or 
cerebral vascular incident;

v.	An April 1995 treatment note 
stating that the Veteran 
displayed symptoms of Gulf War 
Syndrome and received antibiotic 
treatment for Lyme Disease;

vi.	An April 1995 evaluation 
report describing the Veteran's 
verbal and visual memory as 
high/superior average, but noting 
below average performance on 
computerized tests of memory;

vii.	The Veteran's August 1998 
statement that his memory 
problems may be due to a head 
injury;

viii.	The Veteran's May 2003 
statement that he may have 
experienced a concussion while in 
service;

ix.	July 2003 hearing testimony 
by the Veteran that his memory 
loss may be due to a low level of 
activity;

x.	A September 2005 treatment 
note observing good concentration 
and intact cognition;

xi.	A March 2006 diagnosis of 
Gulf War Syndrome;

xii.	The Veteran's May 2009 
statement that his memory was 
markedly improving;

xiii.	A June 2009 report of 
evaluation from the War Related 
Illness & Injury Study Center of 
New Jersey stating that the 
Veteran may have experienced mild 
traumatic brain injury;

xiv.	The results of a May 1995 
Gulf War evaluation showing 
normal EMGs.

xv.	A December 1995 disability 
examination report stating that 
the Veteran experienced muscle 
twitches;

xvi.	An October 1997 treatment 
note reflecting normal motor and 
sensory responses;

xvii.	The March 1999 in-service 
complaint of muscle spasms;

xviii.	A March 2000 treatment 
note reflecting minor muscle 
twitches in the chest;

xix.	The Veteran's April 2001, 
February 2003, and February and 
July 2006 complaints of muscle 
spasms; and

xx.	The Veteran's October 2007 
complaint of muscle twitches.

d. In all conclusions, the examiner(s) 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record and citation to 
any medical treatises or other 
evidence relied upon.  A rationale 
must be provided for any findings 
rendered.  If the examiner(s) is/are 
unable to render an opinion without 
resort to speculation, he or she 
should so state.  

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, the report must be returned to 
the providing physician(s) for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If the 
findings on an examination report are 
incomplete, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes).  

4.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Veteran's claim of entitlement to service 
connection.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



